


Exhibit 10.62

 

FOSSIL, INC.

 

STOCK OPTION AWARD AGREEMENT

International Terms and Conditions

For Non-US Optionees

 

Fossil, Inc., a Delaware corporation (the “Company”) has adopted the
Fossil, Inc. 2008 Long-Term Incentive Plan (the “Long-Term Incentive Plan”)
effective as of the Effective Date (as defined in the Long-Term Incentive Plan)
with the objective of retaining key executives and other selected employees and
of rewarding them for making major contributions to the success of the Company
and its Subsidiaries (as defined in the Long-Term Incentive Plan).

 

The Long-Term Incentive Plan provides that an employee of the Company or its
Subsidiaries (the “Optionee”) may be granted an Award (as defined in the
Long-Term Incentive Plan), which may consist of right to purchase a specified
number of shares of common stock, par value $.01 per share (“Common Stock”), of
the Company at a specified price.

 

In consideration of the premises, the terms and conditions set forth herein, the
terms of the Stock Option Award Letter Agreement (the “Award Letter”) between
the Company and Optionee, the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Grant of Award. Subject to the terms
and conditions set forth herein, the Company hereby grants to the Optionee an
Award consisting of U.S. non-statutory stock options (the “Options”) to purchase
an aggregate of up to but not exceeding the number of shares of Common Stock
(the “Option Shares”) from the Company and at a price per share as set forth in
the Award Letter, such number of shares and such price per share being subject
to adjustment from time to time as provided in Articles 12-14 of the Long-Term
Incentive Plan.

 

The grant of this Award to the Optionee shall not confer any contractual or
other right to such Optionee (or any other Optionee) to be granted any Option or
Award in the future, or benefits in lieu of Options under the Long-Term
Incentive Plan, even if options have been granted repeatedly in the past.

 

2.                                       Option Period and Vesting. The Options
granted pursuant to this agreement, together with the attached Appendix A (the
“Agreement”) may be exercised by the Optionee at any time during the ten-year
period beginning on the Grant Date specified in the Award Letter (“Option
Period”), subject to the limitation that such Options shall vest and become
exercisable in accordance with the Vesting Schedule set forth in the Award
Letter (it being understood that the right to purchase the Option Shares shall
be cumulative, so that the Optionee may purchase on or after any anniversary and
during the remainder of the Option Period that number of Option Shares which the
Optionee was entitled to purchase but did not purchase during any preceding
period or periods).

 

Notwithstanding the Vesting Schedule set forth in the Award Letter: (i) the
Committee may in its discretion at any time accelerate the vesting of the
Options; and (ii) all of the Options granted hereunder shall vest upon a Change
in Control of the Company.

 

3.                                       Method of Exercise. The Options granted
pursuant to this Agreement may be exercised by the Optionee by giving written
notice of exercise to the Secretary of the Company which notice shall (i) state
the number of Option Shares with respect to which such Options are being
exercised and (ii) be accompanied by a check, cash or money order payable to the
Company in the full amount of the exercise price and any Tax-Related Items (as
defined in Paragraph 4 below) for such Options or, by means of a

 

--------------------------------------------------------------------------------


 

cashless exercise procedure through the use of a brokerage arrangement approved
by the Company (or any combination of cash, check, money order or cashless
exercise procedure). As promptly as practicable following the receipt of such
written notification and payment, the Company shall electronically register one
share of Common Stock in the Optionee’s name for each Option Share with respect
to which the Options have been exercised.

 

4.                                       Tax Withholding. Regardless of any
action the Company or Optionee’s employer (the “Employer”) takes with respect to
any or all income tax (including U.S. federal, state and local tax and/or
non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to Optionee’s participation in the Long-Term Incentive
Plan and legally applicable to him or her (“Tax-Related Items”), Optionee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Optionee’s responsibility and may exceed the amount actually withheld by
the Company and/or the Employer.  Optionee further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option
grant, including, but not limited to, the grant, vesting or exercise of the
Option, the subsequent sale of shares of Common Stock acquired pursuant to such
exercise and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Optionee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Optionee has become subject to
tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, Optionee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable event or tax withholding event, Optionee will pay
or make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.  In this regard, Optionee authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following: (1) withholding from Optionee’s wages or other cash compensation
paid to Optionee by the Company and/or the Employer; (2) withholding from
proceeds of the sale of shares of Common Stock acquired upon exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Optionee’s behalf pursuant to this authorization);
(3) withholding from cash received from the Optionee in the form of cash, check
or money order; or (4) withholding in shares of Common Stock to be delivered
upon exercise of the Option.  If the Optionee is subject to the short swing
profits recapture provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), the Company may impose such additional
restrictions as may be necessary to ensure that the satisfaction of withholding
requirements by the withholding of a portion of the Option Shares shall be
exempt from the short swing profits recapture provisions of Section 16(b) of the
Exchange Act.

 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, Optionee is deemed to have been issued the full number of shares of
Common Stock subject to the Option, notwithstanding that a number of the shares
of Common Stock is held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of Optionee’s participation in the Long-Term
Incentive Plan.

 

Finally, Optionee will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Optionee’s participation in the Long-Term
Incentive Plan or Optionee’s purchase of shares of Common Stock that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to issue or deliver the shares of Common Stock or the
proceeds of the sale of shares of

 

--------------------------------------------------------------------------------


 

Common Stock if Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.

 

5.                                       Nature of Grant. In accepting the
grant, Optionee acknowledges, understands and agrees that:

 

(a)                                  the Long-Term Incentive Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time;

 

(b)                                 the grant of the Option is voluntary and
occasional;

 

(c)                                  all decisions with respect to future option
grants, if any, will be at the sole discretion of the Committee;

 

(d)                                 the Optionee’s participation in the
Long-Term Incentive Plan will not create a right to further employment with the
Employer and shall not interfere with the ability of the Employer to terminate
Optionee’s employment relationship at any time;

 

(e)                                  the Optionee is voluntarily participating
in the Long-Term Incentive Plan;

 

(f)                                    the Option and the Option Shares are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of Optionee’s employment contract, if any;

 

(g)                                 the Option and the Option Shares are not
intended to replace any pension rights or compensation;

 

(h)                                 the Option and the Option Shares are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension, retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Subsidiary or Affiliate of the
Company;

 

(i)                                     the Option grant and Optionee’s
participation in the Long-Term Incentive Plan will not be interpreted to form an
employment contract or relationship with the Company, the Employer or any
Subsidiary or Affiliate of the Company;

 

(j)                                     the future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty;

 

(k)                                  if the underlying shares of Common Stock do
not increase in value, the Option will have no value;

 

(l)                                     if Optionee exercises his or her Option
and obtain shares of Common Stock, the value of those shares of Common Stock
acquired upon exercise may increase or decrease in value, even below the
exercise price;

 

(m)                               no claim or entitlement to compensation or
damages shall arise from the forfeiture of the Option resulting from Termination
of Service by the Company or the Employer (for any

 

--------------------------------------------------------------------------------


 

reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the Option grant to which Optionee is otherwise not entitled,
Optionee irrevocably agrees never to institute any claim against the Company
and/or the Employer, waives Optionee’s ability, if any, to bring any such claim,
and releases the Company and/or the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Optionee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;

 

(n) in the event that the Optionee ceases to be actively employed by the
Company, the Employer or any Subsidiary of the Company (whether or not in breach
of local labor laws), Optionee’s right to vest in the Option under the Long-Term
Incentive Plan, if any, will terminate effective as of the date that Optionee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when Optionee is no longer actively
employed for purposes of the Option grant; and

 

(o) the Option and the benefits under the Long-Term Incentive Plan, if any, will
not automatically transfer to another company in the case of a merger, take-over
or transfer of liability.

 

6.                                       No Advice Regarding Grant.  Optionee
acknowledges that the Company is not providing any tax, legal or financial
advice, or making any recommendations regarding Optionee’s participation in the
Long-Term Incentive Plan, or Optionee’s acquisition or sale of the underlying
shares of Common Stock.  Optionee is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding participation in the
Long-Term Incentive Plan before taking any action related to the Long-Term
Incentive Plan.

 

7.                                      Data Privacy. The Optionee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
Agreement and any other Option grant materials by and among, as applicable, the
Employer, and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Long-Term Incentive Plan.

 

The Optionee understands that the Company and the Employer may hold certain
personal information about Optionee, including, but not limited to, Optionee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Long-Term Incentive Plan (“Data”). Optionee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Long-Term Incentive Plan,
that these recipients may be located in Optionee’s country or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Optionee’s country. Optionee understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting Optionee’s local human resources
representative. Optionee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Long-Term Incentive Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing
Optionee’s participation in the Long-Term Incentive Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Optionee may elect to deposit any shares of stock acquired upon
exercise of the Option.  Optionee understands that Data will be held only as
long as is necessary to implement,

 

--------------------------------------------------------------------------------


 

administer and manage Optionee’s participation in the Long-Term Incentive Plan.
Optionee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Optionee’s local human resources
representative.  Optionee understands, however, that refusing or withdrawing his
or her consent may affect Optionee’s ability to participate in the Long-Term
Incentive Plan. For more information on the consequences of Optionee’s refusal
to consent or withdrawal of consent, Optionee understands that he or she may
contact his or her local human resources representative.

 

8.                                       Termination in Event of Nonemployment. 
In the event that the Optionee ceases to be actively employed by the Company or
any of its Subsidiaries (whether or not in breach of local labor laws) during
the Option Period for any reason other than death, the Options granted pursuant
to this Agreement shall terminate effective as of the date that Optionee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment does not include a period of “garden
leave” or a similar period pursuant to local law), except to the extent that the
Options are exercisable on the date the Optionee ceases to be so employed. To
the extent that such Options are exercisable on the date that the Optionee
ceases to be actively employed by the Company or any of its Subsidiaries for any
reason other than death, such Options may be exercised by the Optionee during
the three month period beginning on such date but shall terminate and be of no
further force or effect at the end of such three-month period.  The Committee
shall have the exclusive discretion to determine when the Optionee is no longer
actively employed for purposes of the Option grant.

 

9.                                       Acceleration in Event of Death. In the
event that the Optionee ceases to be employed by the Company or any of its
Subsidiaries during the Option Period by reason of death at a time when the
Options granted pursuant hereto are still in force and unexpired, such unmatured
Options shall be accelerated. Such acceleration shall be effective as of the
date of death of the Optionee, and each Option so accelerated may be exercised
by the person or persons to whom the Optionee’s rights shall pass pursuant to
Section 16.7 of the Long-Term Incentive Plan during the 12-month period
beginning on such date but shall terminate at the end of such period.

 

10.                                 Assignability. The Options granted pursuant
hereto shall not be assignable or transferable by the Optionee other than by
will or the laws of descent and distribution. No assignment of the Options
herein granted shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and a copy of such documents and
evidence as the Company may deem necessary to establish the validity of the
assignment and the acceptance by the assignee or assignees of the terms and
conditions hereof.

 

11.                                 No Stockholder Rights and No Stock
Certificates.  The Optionee shall have no rights as a stockholder of the Company
with respect to the Option Shares unless and until such Option Shares shall have
been electronically registered by the Company in the Optionee’s name. Until such
time, the Optionee shall not be entitled to dividends or distributions in
respect of any Option Shares or to vote such shares on any matter submitted to
the stockholders of the Company. In addition, except as to adjustments that may
from time to time be made by the Committee in accordance with the Long-Term
Incentive Plan, no adjustment shall be made or required to be made in respect of
dividends (ordinary or extraordinary, whether in cash, securities or any other
property) or distributions paid or made by the Company or any other rights
granted in respect of any Option Shares for which the record date for such
payment, distribution or grant is prior to the date upon which such Option
Shares shall have been electronically registered by the Company in the Optionee’
s name.

 

No stock certificate or certificates shall be issued with respect to any Option
Shares unless, the Optionee requests delivery of the certificate or certificates
by submitting a written request to the General

 

--------------------------------------------------------------------------------


 

Counsel requesting deliver of the certificates. The Company shall deliver the
certificates requested by the Optionee to the Optionee as soon as
administratively practicable following the Company’s receipt of such request.

 

12.                                 Administration. The Committee shall have the
power to interpret the Long-Term Incentive Plan, the Notice of Grant and this
Award, and to adopt such rules for the administration, interpretation, and
application of the Long-Term Incentive Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Optionee, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Long-Term Incentive Plan
or this Award.

 

13.                                 Restrictions and Related Representations.
Upon the acquisition of any Option Shares pursuant to the exercise of the
Options granted pursuant hereto, the Optionee may be required to enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws, the Long-Term
Incentive Plan or with this Agreement. In addition, to the extent a certificate
or certificates representing any Option Shares purchased upon the exercise of
the Options are issued, the certificate or certificates will be stamped or
otherwise imprinted with a legend in such form as the Company may require with
respect to any applicable restrictions on sale or transfer, and the stock
transfer records of the Company will reflect stop-transfer instructions, as
appropriate, with respect to such shares.

 

14.                                 Notices and Electronic Delivery. Any notice
or other communication hereunder shall be in writing and shall be given by
registered or certified mail unless the Company, in its sole discretion, decides
to deliver any documents related to current or future participation in the
Long-Term Incentive Plan or to request Optionee’s consent to participate in the
Long-Term Incentive Plan by electronic means. Optionee hereby consents to
receive such documents by electronic delivery and to agree to participate in the
Long-Term Incentive Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company. All
notices of the exercise by the Optionee of the Options granted pursuant hereto
shall be directed to Fossil, Inc., Attention: Secretary, at the Company’s then
current address unless the Company directs Optionee otherwise. Any notice given
by the Company to the Optionee directed to him at his address on file with the
Company shall be effective to bind any other person who shall acquire rights
hereunder. The Company shall be under no obligation whatsoever to advise or
notify the Optionee of the existence, maturity or termination of any rights
hereunder and the Optionee shall be deemed to have familiarized himself with all
matters contained herein and in the Long-Term Incentive Plan which may affect
any of the Optionee’s rights or privileges hereunder.

 

15.                                 Scope of Certain Terms. Whenever the term
“Optionee” is used herein under circumstances applicable to any other person or
persons to whom this award may be assigned in accordance with the provisions of
Paragraph 10 of this Agreement, the term “Optionee” shall be deemed to include
such person or persons. The term “Long-Term Incentive Plan” as used herein shall
be deemed to include the Long-Term Incentive Plan and any subsequent amendments
thereto, together with any administrative interpretations which have been
adopted thereunder by the Committee pursuant to Section 3.3 of the Long-Term
Incentive Plan.

 

16.                                 General Restrictions. This Award is subject
to the requirement that, if at any time the Committee shall determine that
(a) the listing, registration or qualification of the shares of Common Stock
subject or related thereto upon any securities exchange or under any state or
federal law; (b) the consent or approval of any government regulatory body; or
(c) an agreement by the recipient of an Award with respect to the disposition of
shares of Common Stock, is necessary or desirable (in connection with any

 

--------------------------------------------------------------------------------


 

requirement or interpretation of any federal or state securities law, rule or
regulation) as a condition of, or in connection with, the granting of such Award
or the issuance, purchase or delivery of shares of Common Stock thereunder, such
Award may not be consummated in whole or in part unless such listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

 

17.                                 Adjustments for Changes in Capitalization.
The number of shares subject to this Award and the price per share set forth in
the Award Letter shall be subject to adjustment in accordance with the
provisions of Articles 12-14 of the Long-Term Incentive Plan.

 

18.                                 Precondition of Legality. Notwithstanding
anything to the contrary contained herein, the Optionee agrees that he will not
exercise the Options granted pursuant hereto, and that the Company will not be
obligated to issue any Option Shares pursuant to this Agreement, if the exercise
of the Options or the issuance of such shares would constitute a violation by
the Optionee or by the Company of any provision of any law or regulation of any
governmental authority or any national securities exchange or transaction
quotation system.

 

19.                                 Governing Law. The Option grant and the
provisions of this Agreement are governed by, and subject to, the laws of the
State of Delaware in the United States of America, without regard to the
conflict of laws provisions, as provided in the Long-Term Incentive Plan.

 

For purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation shall be conducted in the
courts of New Castle County in the State of Delaware, or the federal courts of
the United States of America for the District of Delaware, where this grant is
made and/or to be performed, and no other courts.

 

20.                                 No Right of Employment. Neither the granting
of this Option, the exercise of any part hereof, nor any provision of the
Long-Term Incentive Plan or this Award shall constitute or be evidence of any
understanding, express or implied, on the part of the Company or any Subsidiary
to employ the Optionee for any specified period.

 

21.                                 Amendment. This Award may be amended only by
a writing executed by the Company and the Optionee which specifically states
that it is amending this Award. Notwithstanding the foregoing, this Award may be
amended solely by the Committee by a writing which specifically states that it
is amending this Award, so long as a copy of such amendment is delivered to the
Optionee, and provided that no such amendment adversely affecting the rights of
the Optionee hereunder may be made without the Optionee’ s written consent.
Without limiting the foregoing, the Committee reserves the right to change, by
written notice to the Optionee, the provisions of the Option or this Award in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to Option which are then subject to restrictions as provided
herein.

 

22.                                 Incorporation of Long-Term Incentive Plan.
This Agreement is subject to the Long-Term Incentive Plan, a copy of which has
been furnished to the Optionee and for which the Optionee acknowledges receipt.
The terms and provisions of the Long-Term Incentive Plan are incorporated by
reference herein. In the event of a conflict between any term or provision
contained here in and a term or provision of the Long-Term Incentive Plan, the
applicable terms and provisions of the Long-Term Incentive Plan shall govern and
prevail.

 

--------------------------------------------------------------------------------


 

23.                                 Language. If the Optionee has received this
Agreement or any other document related to the Long-Term Incentive Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

24.                                 Severability. The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

25.                                 Construction. The Option is being granted
pursuant to Article 6 of the Long-Term Incentive Plan and is subject to the
terms of the Long-Term Incentive Plan.  A copy of the Long-Term Incentive Plan
has been given to the Optionee, and additional copies of the Long-Term Incentive
Plan are available upon request during normal business hours at the principal
executive offices of the Company. To the extent that any provision of this Award
violates or is inconsistent with an express provision of the Long-Term Incentive
Plan, the Long-Term Incentive Plan provision shall govern and any inconsistent
provision in this Award shall be of no force or effect.

 

26.                                 Appendix A.  The Option grant shall be
subject to any special terms and conditions for Optionee’s country of residence
set forth in Appendix A, if any.  Moreover, if Optionee relocates to one of the
countries included in Appendix A during the Option Period, the special terms and
conditions for such country will apply to Optionee, to the extent the Company
determines in its sole discretion that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Long-Term Incentive Plan.  Appendix A
constitutes part of this Agreement.

 

27.                                 Imposition of Other Requirements.  The
Company reserves the right to impose other requirements on Optionee’s
participation in the Long-Term Incentive Plan, on the Option and on any shares
of Common Stock acquired under the Long-Term Incentive Plan, to the extent the
Company determines in its sole discretion that it is necessary or advisable
(including, but not limited to, in order to comply with local law or facilitate
the administration of the Long-Term Incentive Plan), and to require Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

*                                        
*                                         *

 

--------------------------------------------------------------------------------

 

APPENDIX A

TO TERMS AND CONDITIONS OF OPTIONS

SPECIAL PROVISIONS FOR OPTIONEES OUTSIDE THE UNITED STATES

 

This Appendix A, which is part of the Agreement, includes additional terms and
conditions that govern the Options granted to the Optionee if he or she resides
in one of the countries listed below.  This Appendix A is part of the
Agreement.  Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Long-Term
Incentive Plan, the Agreement and the Award Letter.

 

This Appendix A also includes information regarding exchange controls and
certain other tax or legal issues of which the Optionee should be aware with
respect to his or her participation in the Long-Term Incentive Plan.  The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of March 2009.  Such laws are often
complex and change frequently.  As a result, the Company strongly recommends
that the Optionee not rely on the information in this Appendix A as the only
source of information relating to the consequences of his or her participation
in the Long-Term Incentive Plan because the information may be out of date at
the time that he or she exercises the Option or sells shares of Common Stock
acquired pursuant to the exercise of the Option.

 

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result.  Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her situation.

 

Finally, if the Optionee is a citizen or resident of a country other than the
one in which he or she is currently residing, the information contained herein
may not be applicable to him or her.

 

Australia

 

Exercise Restriction

 

The Optionee may not exercise vested Options unless and until the Fair Market
Value of the shares of Common Stock underlying the vested Options on the date of
exercise equals or exceeds the exercise price for the Options.

 

Option Period

 

Notwithstanding anything to the contrary in Paragraph 2 of the Agreement, the
Option Period for the Options granted pursuant to the Agreement shall be the
seven-year period beginning on the Grant Date specified in the Award Letter.

 

Securities Law Notice

 

If the Optionee exercises the Option and subsequently offers the shares of
Common Stock acquired upon exercise for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law.  The Optionee should obtain legal advice regarding any applicable
disclosure obligations prior to making any such offer.

 

--------------------------------------------------------------------------------


 

Austria

 

Consumer Protection Information

 

The Optionee may be entitled to revoke acceptance of the Agreement on the basis
of the Austrian Consumer Protection Act (the “Act”) under the conditions listed
below, if the Act is considered to be applicable to the Agreement and the Plan:

 

(i)  The revocation must be made within one (1) week after acceptance of the
Agreement.

 

(ii)  The revocation must be in written form to be valid.  It is sufficient if
the Optionee returns the Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the Agreement, provided the revocation is sent within the period discussed
above.

 

Exchange Control Notification

 

If the Optionee holds shares of Common Stock acquired under the Plan outside of
Austria, the Optionee must submit a report to the Austrian National Bank.  An
exemption applies if the value of the Option Shares as of any given quarter does
not exceed €30,000,000 or as of December 31 does not exceed €5,000,000.  If the
former threshold is exceeded, quarterly obligations are imposed, whereas if the
latter threshold is exceeded, annual reports must be given.  The annual
reporting date is December 31 and the deadline for filing the annual report is
March 31 of the following year.

 

When the Optionee sells shares of Common Stock acquired under the Plan, there
may be exchange control obligations if the cash proceeds are held outside of
Austria.  If the transaction volume of all accounts abroad exceeds €3,000,000,
the movements and balances of all accounts must be reported monthly, as of the
last day of the month, on or before the fifteenth day of the following month, on
the prescribed form (Meldungen SI-Forderungen und/oder SI-Verpflichtungen).

 

Belgium

 

Tax Considerations

 

The Option is deemed rejected for Belgian tax purposes if the Optionee does not
accept the Option within 60 days of the offer.  The Optionee will receive a
separate offer letter, acceptance form and undertaking form in addition to the
Agreement.  He or she should refer to the offer letter for a more detailed
description of the tax consequences of choosing to accept the Option.  The
Optionee should consult a personal tax advisor with respect to the acceptance of
the Option.

 

Tax Reporting

 

The Optionee is required to report any taxable income attributable to the Option
on his or her annual tax return.  In addition, the Optionee is also required to
report any bank accounts opened and maintained outside Belgium on his or her
annual tax return.

 

--------------------------------------------------------------------------------


 

Canada

 

Method of Exercise

 

The Optionee is prohibited from tendering shares of Common Stock that the
Optionee already owns or from attesting to the ownership of shares of Common
Stock to pay the exercise price or any Tax-Related Items in connection with the
Option.

 

Termination in Event of Nonemployment

 

The following section replaces Paragraph 8 the Agreement:

 

In the event of that the Optionee ceases to be actively employed by the Company,
the Employer or any of Subsidiary of the Company (whether or not in breach of
local labor laws) during the Option Period for any reason other than death, the
Options granted pursuant to the Agreement and the Optionee’s right to vest in
this Option, if any, will terminate effective as of the date that is the earlier
of:  (1) the date the Optionee receives notice of termination of employment from
the Company or the Employer, or (2) the date the Optionee is no longer actively
employed by the Company or the Employer regardless of any notice period or
period of pay in lieu of such notice required under local law (including, but
not limited to, statutory law, regulatory law and/or common law); the Committee
shall have the exclusive discretion to determine when the Optionee is no longer
actively employed for purposes of the Option grant.

 

Data Privacy

 

The following section supplements Paragraph 7 of the Agreement:

 

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Long-Term Incentive
Plan.  The Optionee further authorizes the Employer, the Company, and its
Subsidiaries to disclose and discuss such information with their advisors.  The
Optionee also authorizes the Employer, Company and its Subsidiaries to record
such information and to keep such information in the Optionee’s employee file.

 

China

 

Method of Exercise

 

The following section replaces Paragraph 3 of the Agreement:

 

The Options granted pursuant to this Agreement may be exercised by the Optionee
by giving written notice of exercise to the Secretary of the Company which
notice shall (i) state the number of Option Shares with respect to which such
Options are being exercised and (ii) be accompanied by the full amount of the
exercise price and any Tax-Related Items (as defined in Paragraph 4 below)
solely by means of a cashless exercise procedure through the use of a brokerage
arrangement approved by the Company.  To the extent that regulatory requirements
change, the Company reserves the right to eliminate the cashless sell-all method
of exercise restriction and, in its sole discretion, to permit exercises with
cash, check, money orders or cashless sell-to-cover exercise.  As promptly as
practicable following the receipt of such written notification and payment, the
Company shall electronically register one share of Common Stock in the
Optionee’s name for each Option Share with respect to which the Options have
been exercised.

 

--------------------------------------------------------------------------------


 

The Optionee understands that the Employer is not a party to the Long-Term
Incentive Plan, and thus, it is not required to make any payments to the
Optionee or on the Optionee’s behalf under the Long-Term Incentive Plan.

 

Exchange Control Information for Optionees who are Residents of the People’s
Republic of China

 

The Optionee understands and agrees that, due to exchange control laws in China,
the Optionee may be required to immediately repatriate the proceeds from the
cashless exercise to China.  The Optionee further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Employer, the Company or any of its
Subsidiaries in China and the Optionee hereby consents and agrees that the
proceeds from the cashless exercise may be transferred to such special account
prior to being delivered to the Optionee’s personal account.

 

France

 

Language Consent

 

By accepting the Option, the Optionee confirms having read and understood the
Long-Term Incentive Plan and Agreement, including all terms and conditions
included therein, which were provided in the English language.  The Optionee
accepts the terms of those documents accordingly.

 

En acceptant cette Option, le Optionee confirme avoir lu et compris le Plan et
le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise.  Le Optionee accepte les dispositions de ces
documents en connaissance de cause.

 

Exchange Control Information

 

If the Optionee maintains a foreign bank account, he or she is required to
report such to the French tax authorities when filing his or her annual tax
return.

 

Germany

 

No special provisions.

 

Hong Kong

 

Securities Law Notice

 

The Option grant and the shares of Common Stock to be issued pursuant to the
exercise of the Option is not a public offer of securities and is available only
for employees of the Company or any of its Subsidiaries participating in the
Long-Term Incentive Plan.

 

Please note that the Award Letter, the Agreement, this Appendix A, the Long-Term
Incentive Plan and any other Option grant documents have not been reviewed by
any regulatory authority in Hong Kong.  The Optionee is cautioned to review the
documents related to the Option carefully as it may not include the same
information as an offer made by a Hong Kong issuer.  If the Optionee is in any
doubt about the contents of the Award Letter, the Agreement, this Appendix A,
the Long-Term Incentive Plan and any other Option grant documents, the Optionee
should obtain independent legal advice.

 

--------------------------------------------------------------------------------


 

India

 

Method of Exercise

 

The following section supplements Paragraph 3 of the Agreement:

 

Due to exchange control restrictions in India, payment of the exercise price and
any Tax-Related Items (as defined in Paragraph 4) may not be made by means of a
cashless sell-to-cover exercise procedure, whereby the Optionee delivers a
written notice of exercise to the Secretary of the Company together with
irrevocable instructions to the broker approved by the Company to sell some (but
not all) of the Option Shares with respect to which Options are being exercised
and deliver promptly to the Company the amount of sale proceeds to pay the
exercise price and any Tax-Related Items (as defined in Paragraph 4).  However,
payment of the exercise price may be made by a cashless sell-all exercise,
whereby the Optionee delivers a a written notice of exercise to the Secretary of
the Company together with irrevocable instructions to a broker approved by the
Company to sell all of the Option Shares with respect to which Options are being
exercised and deliver promptly to the Company the amount of sale proceeds to pay
the exercise price and any Tax-Related Items (as defined in Paragraph 4), as
well as by any other method of payment set forth in Paragraph 3 of the
Agreement.  To the extent that regulatory requirements change, the Company
reserves the right to permit the cashless sell-to-cover method of exercise.

 

Exchange Control Notification

 

If the Optionee remits funds out of India to purchase shares of Common Stock, it
is the Optionee’s responsibility to comply with applicable exchange control
laws.  Regardless of what method of exercise is used to purchase Option Shares,
the Optionee must repatriate the proceeds from the sale of Option Shares and any
dividends received in relation to the Option Shares to India within 90 days
after receipt.  The Optionee must maintain the foreign inward remittance
certificate received from the bank where the foreign currency is deposited in
the event that the Reserve Bank of India or the Employer requests proof of
repatriation.

 

Italy

 

Method of Exercise

 

The following section replaces Paragraph 3 of the Agreement:

 

The Options granted pursuant to this Agreement may be exercised by the Optionee
by giving written notice of exercise to the Secretary of the Company which
notice shall (i) state the number of Option Shares with respect to which such
Options are being exercised and (ii) be accompanied by the full amount of the
exercise price and any Tax-Related Items (as defined in Paragraph 4 below)
solely by means of a cashless sell-all exercise procedure through the use of a
brokerage arrangement approved by the Company.  To the extent that regulatory
requirements change, the Company reserves the right to eliminate the cashless
sell-all method of exercise restriction and, in its sole discretion, to permit
exercises with cash, check, money orders or cashless sell-to-cover exercise.  As
promptly as practicable following the receipt of such written notification and
payment, the Company shall electronically register one share of Common Stock in
the Optionee’s name for each Option Share with respect to which the Options have
been exercised.

 

--------------------------------------------------------------------------------


 

Exchange Controls

 

Optionees must report on their annual tax return: (i) any transfer of cash or
shares of Common Stock to or from Italy exceeding €10,000 or the equivalent
amount in U.S. dollars; and (ii) any foreign investment or investments held
outside of Italy (including proceeds from the sale of shares of Common Stock in
a cashless-sell all exercise of Options) exceeding €10,000 or the equivalent
amount in U.S. dollars , if such investment may give rise to income in Italy. 
The Optionee is exempt from the formalities in (i) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
reporting obligation on the Optionee’s behalf.

 

Plan Document Acknowledgement

 

By accepting the Option grant, the Optionee acknowledges that he or she has
received a copy of the Long-Term Incentive Plan, has review the Long-Term
Incentive Plan and the Agreement in their entirety and fully understands and
accepts all provisions of the Long-Term Incentive Plan and the Agreement.

 

The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following clauses in the Agreement: Paragraph 4: Tax
Withholding; Paragraph 5: Nature of Grant; Paragraph 6: No Advice Regarding
Grant; Paragraph 8: Termination in Event of Nonemployment; Paragraph 10:
Assignability; Paragraph 14: Notices and Electronic Delivery; Paragraph 19:
Governing Law; Paragraph 20: No Right of Employment; Paragraph 22: Incorporation
of Long-Term Incentive Plan; Paragraph 23: Language; Paragraph 25: Construction;
Paragraph 26: Appendix A; Paragraph 27: Imposition of Other Requirements; and
the Data Privacy Consent below.

 

Data Privacy Consent

 

Notwithstanding Paragraph 7 or any other provision of the Agreement, the
Optionee agrees that the following shall apply with regard to data privacy in
Italy:

 

The Optionee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in this section of Appendix A by and among, as applicable, the
Employer and the Company and any of its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Optionee’s participation in the
Long-Term Incentive Plan.

 

The Optionee understands that the Employer, the Company and any of its
Subsidiaries may hold certain personal information about the Optionee,
including, the Optionee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor, for the exclusive purpose of managing and administering the
Long-Term Incentive Plan (“Data”).

 

The Optionee also understands that providing the Company with the Optionee’s
Data is necessary for the performance of the Long-Term Incentive Plan and that
the Optionee’s denial to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect the Optionee’s
ability to participate in the Long-Term Incentive Plan.  The Controller of
personal data processing is Fossil, Inc., with registered offices at 2280 N.
Greenville Ave., Richardson, Texas 75082, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Fossil Italia, S. r. L with registered offices at Via Vecchia Ferriera, 4
1-36100 Vicenza, Italia.  The Optionee understands that the Optionee’s Data will
not be publicized, but it may be transferred to Citi Smith Barney or other third
parties, banks, other financial institutions or

 

--------------------------------------------------------------------------------


 

brokers involved in the management and administration of the Long-Term Incentive
Plan.  The Optionee further understands that the Company and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Optionee’s participation in
the Long-Term Incentive Plan, and that the Company and/or its Subsidiaries may
each further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Long-Term Incentive Plan,
including any requisite transfer to Citi Smith Barney or another third party
with whom the Optionee may elect to deposit any shares of Common Stock acquired
under the Long-Term Incentive Plan. Such recipients may receive, possess, use,
retain and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Long-Term Incentive Plan.  The Optionee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as the United States
or Asia.  Should the Company exercise its discretion in suspending all necessary
legal obligations connected with the management and administration of the
Long-Term Incentive Plan, it will delete the Optionee’s Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Long-Term Incentive Plan.

 

The Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of the Optionee’s
Data abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Long-Term Incentive Plan.  The Optionee understands that, pursuant to Section 7
of the Legislative Decree no. 196/2003, the Optionee has the right to,
including, but not limited to, access, delete, update, ask for rectification of
the Optionee’s Data and estop, for legitimate reason, the Data processing. 
Furthermore, the Optionee is aware that the Optionee’s Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting the Optionee’s local
human resources department.

 

Japan

 

No special provisions.

 

Korea

 

Exchange Control Notification

 

If the Optionee remits funds out of Korea to purchase shares of Common Stock
under the Plan, the remittance must be “confirmed” by a foreign exchange bank in
Korea.  This is an automatic procedure, i.e., the bank does not need to
“approve” the remittance, and it should take no more than a single day to
process.  The following supporting documents evidencing the nature of the
remittance must be submitted to the bank together with the confirmation
application: (i) the Agreement; (ii) the Plan; (iii) a document evidencing the
type of shares to be acquired and the amount (e.g., the Award Letter); and
(iv) the Optionee’s certificate of employment.  This confirmation is not
necessary for broker-assisted cashless same-day sale since there is no
remittance out of Korea.

 

--------------------------------------------------------------------------------


 

Additionally, exchange control laws require Korean residents who realize
US$500,000 or more from the sale of shares of Common Stock to repatriate the
proceeds to Korea within 18 months of the sale.

 

Mexico

 

Labor Law Acknowledgement and Policy Statement

 

By accepting the Option, the Optionee acknowledges that the Company, with
registered offices at 2280 N. Greenville Ave., Richardson, Texas 75082, United
States of America, is solely responsible for the administration of the Long-Term
Incentive Plan.  The Optionee further acknowledges that his or her participation
in the Long-Term Incentive Plan, the grant of the Option and any acquisition of
shares of Common Stock under the Long-Term Incentive Plan do not constitute an
employment relationship between the Optionee and the Company because the
Optionee is participating in the Long-Term Incentive Plan on a wholly commercial
basis and his or her sole employer is Servicios Fossil Mexico, S.A. de C.V.
(“Fossil Mexico”), located at Calle IV #1214, 3rd Piso, Col. San Jéronimo,
Monterrey, Nuevo Léon, Mexico 64640.  Based on the foregoing, the Optionee
expressly acknowledges that the Long-Term Incentive Plan and the benefits that
he or she may derive from participation in the Long-Term Incentive Plan do not
establish any rights between the Optionee and his or her employer, Fossil
Mexico, and do not form part of the employment conditions and/or benefits
provided by Fossil Mexico, and any modification of the Long-Term Incentive Plan
or its termination shall not constitute a change or impairment of the terms and
conditions of the Optionee’s employment.

 

The Optionee further understands that his or her participation in the Long-Term
Incentive Plan is the result of a unilateral and discretionary decision of the
Company; therefore, the Company reserves the absolute right to amend and/or
discontinue the Optionee’s participation in the Long-Term Incentive Plan at any
time, without any liability to the Optionee.

 

Finally, the Optionee hereby declares that he or she does not reserve to himself
or herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Long-Term Incentive Plan
or the benefits derived under the Long-Term Incentive Plan, and that he or she
therefore grants a full and broad release to the Company, its Subsidiaries,
branches, representation offices, shareholders, officers, agents or legal
representatives, with respect to any claim that may arise.

 

Spanish Translation

 

Reconocimiento de la Ley Laboral y Declaración de la Política

 

Al aceptar la Opción, el titular del derecho a la Opción reconoce que la
Compañía, con domicilio social registrado localizado en 2280 N. Greenville Ave.,
Richardson, Texas 75082, en los Estados Unidos de América, es el único
responsable de la administración del Plan de Incentivos a Largo Plazo.  Además,
el titular del derecho a la Opción acepta que su participación en el Plan de
Incentivos a Largo Plazo, la concesión la Opción y cualquier adquisición de
acciones en el marco del Plan de Incentivos a Largo Plazo no constituyen una
relación laboral entre el titular del derecho a la Opción y la Compañía porque
el titular del derecho a la Opción está participando en el Plan de Incentivos a
Largo Plazo en su totalidad sobre una base comercial y su único empleador es
Servicios Fossil Mexico, S.A. de C.V. (“Fossil Mexico”), ubicado en Calle IV
#1214, 3rd Piso, Col. San Jerónimo, Monterrey, Nuevo León, México 64640. 
Derivado de lo anterior, el titular del derecho a la Opción reconoce
expresamente que el Plan de Incentivos a Largo Plazo y los beneficios que
pudieran derivar a su favor de la participación en el Plan de Incentivos a Largo
Plazo no establece ningún derecho entre el titular del derecho a la Opción y su
Empleador, Fossil Mexico y que no forman parte de las condiciones de empleo ni /
o prestaciones previstas por Fossil Mexico y cualquier modificación del Plan de
Incentivos a Largo Plazo o la

 

--------------------------------------------------------------------------------


 

terminación del mismo no constituirá un cambio o deterioro de los términos y
condiciones de empleo del titular del derecho a la Opción.

 

Además, el titular del derecho a la Opción comprende que su participación en el
Plan de Incentivos a Largo Plazo es el resultado de una decisión discrecional y
unilateral de la Compañía, por lo que dicha Compañía se reserva el derecho
absoluto a modificar y / o discontinuar la participación del titular del derecho
a la Opción en el Plan de Incentivos a Largo Plazo en cualquier momento, sin
responsabilidad alguna para con el titular del derecho a la Opción.

 

Finalmente, el titular del derecho a la Opción manifiesta que no se reserva
ninguna acción o derecho que origine una demanda en contra de la Compañía, por
cualquier compensación o daños y perjuicios en relación con cualquier
disposición del Plan de Incentivos a Largo Plazo o de los beneficios derivados
del mismo, y en consecuencia el titular del derecho a la Opción exime amplia y
completamente de toda responsabilidad a la Compañía, sus Subsidiarias,
sucursales, oficinas de representación, accionistas, administradores, agentes o
representantes legales, con respecto a cualquier demanda que pudiera surgir.

 

Netherlands

 

Notification For Dutch Optionees

 

The Optionee has been granted Options under the Long-Term Incentive Plan,
pursuant to which the Optionee may acquire shares of the Company’s shares of
Common Stock.  The Optionees that are residents of the Netherlands should be
aware of the Dutch insider trading rules, which may impact the sale of such
shares of Common Stock issued upon exercise of the Option.  In particular, the
Optionee may be prohibited from effecting certain share transactions if he or
she has insider information regarding the Company.

 

Below is a discussion of the applicable restrictions.  The Optionee is advised
to read the discussion carefully to determine whether the insider rules could
apply to him or her. If it is uncertain whether the insider rules apply, we
recommend that the Optionee consults with his or her legal advisor before taking
any action.  Please note that the Company cannot be held liable if an Optionee
violates the Dutch insider rules. The Optionee is responsible for ensuring his
or her compliance with these rules.

 

By entering into the Agreement and participating in the Long-Term Incentive
Plan, the Optionee acknowledges having read and understood the Notification
below and acknowledges that it is his or her responsibility to comply with the
Dutch insider trading rules, as discussed herein.

 

Prohibition Against Insider Trading

 

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of the Company or its Dutch Subsidiary who has inside
information as described above.

 

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary may have inside information and
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she had such inside information.

 

--------------------------------------------------------------------------------


 

Exchange Controls

 

The Dutch Central Bank may require that certain reporting requirements be
complied with in connection with payments sent to and from abroad. The Optionee
should check with his or her financial institution before transferring funds to
the Netherlands from the exercise of Options, sale of the shares of Common Stock
or receipt of dividends.

 

New Zealand

 

No special provisions.

 

Norway

 

No special provisions.

 

Singapore

 

Securities Law Notification

 

The grant of Options under the Long-Term Incentive Plan is being made on a
private basis and is, therefore, exempt from registration in Singapore. Shares
of Common Stock are traded on a U.S. exchange and the Optionees are not able to
resell shares on a Singapore exchange.

 

Director Notification

 

If the Optionee is a director, associate director or shadow director of a
Singapore Subsidiary of the Company, the Optionee is subject to certain
notification requirements under the Singapore Companies Act, regardless of
whether the Optionee is a Singapore resident or employed in Singapore. Among
these requirements is an obligation to notify the Singapore Subsidiary in
writing when the Optionee receives an interest (e.g., Options, shares of Common
Stock) in the Company or any related companies.  In addition, the Optionee must
notify the Singapore Subsidiary or affiliate when the Optionee sells shares of
Common Stock of the Company or any related company (including when the Optionee
sells shares of Common Stock acquired under the Long-Term Incentive Plan). These
notifications must be made within two days of acquiring or disposing of any
interest in the Company or any related company. In addition, a notification must
be made of the Optionee’s interests in the Company or any related company within
two days of becoming a director, associate director or shadow director.

 

Spain

 

Labor Law Acknowledgment

 

This provision supplements Paragraph 5 of the Agreement:

 

In accepting the Option grant, the Optionee acknowledges that he or she consents
to participation in the Long-Term Incentive Plan and has received a copy of the
Long-Term Incentive Plan and the Agreement.

 

The Optionee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Options under the Long-Term Incentive Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not bind the Company or any
of its

 

--------------------------------------------------------------------------------


 

Subsidiaries on an ongoing basis. Consequently, the Optionee understands that
the Option are granted on the assumption and condition that the Options and the
shares of Common Stock acquired upon exercise shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the Optionee
understands that this grant would not be made to the Optionee but for the
assumptions and conditions referred to above; thus, the Optionee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of or
right to Options shall be null and void.

 

Exchange Control Notification

 

To participate in the Long-Term Incentive Plan, the Optionee must comply with
exchange control regulations in Spain.  The purchase of shares of Common Stock
under the Long-Term Incentive Plan must be declared for statistical purposes to
the Spanish Dirección General de Política Comercial e Inversiones Exteriores
(the “DGPCIE”) (i.e., the Bureau for Commercial Policy and Foreign Investments,
which is a department of the Ministry of the Economy).  If the Optionee
purchases the shares of Common Stock through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGPCIE for the Optionee.  Otherwise, the Optionee must make the declaration
himself or herself by filing a form with the DGPCIE.

 

When the Optionee sells shares of Common Stock received upon exercise of the
Option or receive dividends on such shares and transfers the cash proceeds from
these transactions into Spain, the Optionee must inform the financial
institution receiving the payment of the basis upon which such payment is made. 
The Optionee will need to provide the financial institution with the following
information: (i) the Optionee’s name, address, and fiscal identification number;
(ii) the name and corporate domicile of the Company (i.e., Richardson, Texas,
USA); (iii) the amount of the payment; (iv) the currency used; (v) the country
of origin; (vi) the reasons for the payment; and (vii) further information that
may be required.

 

If the Optionee wishes to have certificates representing the shares of Common
Stock obtained under the Long-Term Incentive Plan transferred to him or her into
Spain, rather than held in a brokerage account outside of Spain, the Optionee
must declare the importation of such securities to the DGPCIE.

 

Securities Law Notification

 

The grant of Options and the shares of Common Stock issued pursuant to the award
are considered a private placement outside of the scope of Spanish laws on
public offerings and issuances.

 

Sweden

 

No special provisions.

 

Switzerland

 

Securities Law Notification

 

The Option grant is considered a private offering in Switzerland and is,
therefore, not subject to registration in Switzerland.

 

--------------------------------------------------------------------------------


 

Taiwan

 

Exchange Control Notification

 

The Optionee may acquire and remit foreign currency (including proceeds from the
sale of shares of Common Stock) up to US$5,000,000 per year without
justification.

 

If the transaction amount is TWD500,000 or more in a single transaction, the
Optionee must submit a Foreign Exchange Transaction Form.  If the transaction
amount is US$500,000 or more in a single transaction, the Optionee must also
provide supporting documentation to the satisfaction of the remitting bank.

 

United Kingdom

 

Tax Withholding Obligations

 

The following supplements Paragraph 4 of the Agreement:

 

If payment or withholding of the Tax-Related Items is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items shall
constitute a loan owed by the Optionee to the Employer, effective as of the Due
Date. the Optionee agrees that the loan will bear interest at the then current
official rate of HM Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Paragraph 4 of the Agreement. 
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), he or she shall not be
eligible for a loan from the Company to cover the Tax-Related Items.  In the
event that the Optionee is a director or executive officer and Tax-Related Items
are not collected from or paid by him or her by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Optionee on which
additional income tax and national insurance contributions (“NICs”) will be
payable.  The Optionee will be responsible for reporting any income tax and NICs
due on this additional benefit directly to HMRC under the self-assessment
regime.  The Optionee agrees that the Company and/or the Employer may collect
any income tax and NICs due on this additional benefit from the Optionee by any
of the means set forth in Paragraph 4 of the Agreement.

 

--------------------------------------------------------------------------------

 
